                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JANE DOE,                                           Case No. 19-cv-03310-JSC
                                                        Plaintiff,
                                   8
                                                                                             ORDER RE: DISCOVERY DISPUTES
                                                 v.
                                   9
                                                                                             Re: Dkt. Nos. 84, 85, 86
                                  10     UBER TECHNOLOGIES, INC., et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Now pending before the Court are three discovery dispute joint letters. (Dkt. Nos. 84, 85,

                                  14   86.)

                                  15          1. 30(b)(6) Deposition Date (Dkt. No. 84)

                                  16          The Court interprets Plaintiff’s motion as request, in part, that she be allowed more than

                                  17   seven hours of deposition time for Uber’s 30(b)(6) witness. The request is granted. Given the

                                  18   nature of the case and relevant discovery, much of the information Plaintiff requires must come

                                  19   from a 30(b)(6) witness and it is unreasonable for Uber to hold Plaintiff to the seven-hour limit

                                  20   that is the default for every federal case, regardless of circumstances. Given that ruling, the parties

                                  21   must immediately meet and confer on the remaining three (of nine initial topics) on which the

                                  22   parties disagree. The meet and confer must occur by Thursday, June 24, 2021 and be at least by

                                  23   video. Any dispute as to those three topics must be raised with the Court by joint letter on or

                                  24   before June 30, 2021. In the meantime, the parties should schedule the Rule 30(b)(6) deposition

                                  25   on those nine topics for the month of July, which means Uber must prioritize and produce

                                  26   documents relevant to those topics prior to the deposition.

                                  27          2. Uber’s Interrogatory Responses (Dkt. No. 85)

                                  28          Rogs 1-8. Uber shall provide amended responses to interrogatories 1 through 8 on or
                                   1   before June 28, 2021. A letter brief is not the place to respond to an interrogatory as Federal Rule

                                   2   of Civil Procedure 33 requires that interrogatories be answered under oath.

                                   3          Rogs 9-16. Uber shall answer these interrogatories under oath as required by Rule 33. If

                                   4   that answer is that Uber does not know the answer or cannot find the answer then Uber shall so

                                   5   state under oath. If Uber can identify someone with second-hand knowledge then Uber shall

                                   6   identify that person; of course, if that person has second-hand knowledge, he or she may be able to

                                   7   identify a person with personal knowledge.

                                   8          Rogs 17-25. Uber shall answer the interrogatories regarding the protocols and scripts in

                                   9   place at the time Mr. Sherman drove for Uber. Such protocols are relevant to Plaintiff’s claim that

                                  10   Uber was negligent.

                                  11          3. Uber’s Responses to Document Requests (Dkt. No. 86)

                                  12          Uber’s insistence that it need not provide a date for when it will produce responsive
Northern District of California
 United States District Court




                                  13   documents is wrong. Federal Rule of Civil Procedure 34 states that a responding party must

                                  14   produce responsive documents by the date specified by the Rule or in the document response

                                  15   specify “another reasonable time.” Fed. R. Civ. P. 34(2)(B). Uber has not specified any time, let

                                  16   alone a reasonable time. Uber shall produce all responsive documents by June 30, 2021 and

                                  17   supplemental written responses that specify whether any responsive documents are being withheld

                                  18   as privileged by that same date. As the joint letter was filed on June 1, 2021, Uber has had more

                                  19   than enough time to produce the responsive documents.

                                  20          This Order disposes of Docket Nos. 84, 85, and 86.

                                  21          IT IS SO ORDERED.

                                  22   Dated: June 21, 2021

                                  23

                                  24
                                                                                                    JACQUELINE SCOTT CORLEY
                                  25                                                                United States Magistrate Judge
                                  26

                                  27

                                  28
                                                                                        2
